         Case 1:15-cr-00287-LTS Document 276 Filed 12/04/18 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     December 4, 2018


BY ECF
Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:     United States v. Sean Stewart,
           S1 15 Cr. 287 (LTS)

Dear Judge Swain:

       We write respectfully to inform the Court of recent developments in the above-referenced
case. On November 5, 2018, the Second Circuit Court of Appeals vacated the defendant’s
convictions on all counts and remanded the case to Your Honor for further proceedings.

        The Government intends to retry the defendant, and believes it is in the public interest for
that retrial to occur promptly. Upon issuance of the mandate by the Second Circuit, the
Government respectfully requests that the Court schedule a conference and set a trial date at the
Court’s earliest convenience.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          by: __/s/________________________
                                              Richard Cooper / Samson Enzer
                                              Assistant United States Attorneys
                                              (212) 637-1027 / 2342

cc (by email): Mark Gombiner, Esq.
               Martin Cohen, Esq.
               Alexandra Shapiro, Esq.
